Citation Nr: 0832130	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  05-26 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for left ear otitis 
media/otitis externa.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for hearing loss in the 
left ear.

3.  Entitlement to service connection for hearing loss in the 
right ear.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from February 1964 to November 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

The Board observes that, in a July 1990 rating decision, the 
RO denied service connection for hearing loss in the left ear 
and for left ear otitis media/otitis externa.  The veteran 
did not appeal this decision, and it became final.  See 
38 U.S.C.A. § 7104 (West 2002).  It appears that, in the July 
2005 Statement of the Case, the RO reopened the veteran's 
previously denied claim of service connection for hearing 
loss in the left ear and denied this claim on the merits.  
The RO also denied the veteran's application to reopen a 
claim of service connection for left ear otitis media/otitis 
externa.  The Board does not have jurisdiction to consider a 
claim that has been previously adjudicated unless new and 
material evidence is presented.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Therefore, although the RO has 
reviewed the claims of service connection for left ear otitis 
media/otitis externa and for hearing loss in the left ear on 
a de novo basis, these issues are as stated on the title 
page.  Regardless of the RO's actions, the Board must make 
its own determination as to whether new and material evidence 
has been received to reopen these claims.  That is, the Board 
has a jurisdictional responsibility to consider whether a 
claim should be reopened, regardless of the RO's finding.  
See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In a July 1990 rating decision, the RO denied service 
connection for left ear otitis media/otitis externa and for 
hearing loss in the left ear.

3.  New and material evidence has not been received since 
July 1990 in support of the veteran's claim of service 
connection for left ear otitis media/otitis externa. 

4.  New and material evidence has been received since July 
1990 in support of the veteran's claim of service connection 
for hearing loss in the left ear.

5.  The veteran's bilateral hearing loss is due to acoustic 
trauma in service.

6.  The veteran's claimed tinnitus is not related to active 
service.

7.  The veteran's current left knee disability is not related 
to active service.


CONCLUSIONS OF LAW

1.  The July 1990 rating decision, which denied service 
connection for left ear otitis media/otitis externa and for 
hearing loss in the left ear, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2007).

2.  Evidence received since the July 1990 RO decision in 
support of the claim of service connection for left ear 
otitis media/otitis externa is not new and material; 
accordingly, this claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).

3.  Evidence received since the July 1990 RO decision in 
support of the claim of service connection for hearing loss 
in the left ear is new and material; accordingly, this claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).

4.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.385 (2007).

5.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).

6.  The veteran's current degenerative joint disease of the 
left knee was not incurred in service, nor may it be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in December 2004, April 2005, September 
2005, and in August 2006, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the veteran to submit medical evidence 
relating his disabilities to active service and noted other 
types of evidence the veteran could submit in support of his 
claims.  The veteran was informed of when and where to send 
the evidence.  After consideration of the contents of these 
letters, the Board finds that VA has satisfied substantially 
the requirement that the veteran be advised to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As will be explained below in greater detail, the evidence 
does not support granting service connection for any of the 
veteran's claimed disabilities.  Thus, any failure to notify 
and/or develop these claims under the VCAA cannot be 
considered prejudicial to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In 
response to all of this notice, the veteran notified VA in 
April 2006 that he had no further information or evidence to 
submit in support of his claims.

Letters issued in December 2004 and in August 2006 also 
defined new and material evidence, advised the veteran of the 
reasons for the prior denial of the claims of service 
connection for left ear otitis media/otitis externa and for 
hearing loss in the left ear, and noted the evidence needed 
to substantiate the underlying claims.  That correspondence 
satisfied the notice requirements as defined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the appellant of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the veteran's claims of service connection for 
hearing loss in the right ear, tinnitus, and for a left knee 
disability are being denied in this decision, any question as 
to the appropriate disability rating or effective date is 
moot and there can be no failure to notify the veteran.  
Similarly, because the veteran's claim of service connection 
for left ear otitis media/otitis externa is not being 
reopened and because hearing loss in the left ear is being 
reopened and denied in this decision, any question as to the 
appropriate disability rating or effective date is moot and 
there can be no failure to notify the veteran.  See Dingess, 
19 Vet. App. at 473.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file.  The veteran also was 
afforded VA examinations to determine the current nature and 
etiology of his bilateral hearing loss, tinnitus, and left 
knee disability.  In summary, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and no further action is necessary to meet the 
requirements of the VCAA.

In July 1990, the RO denied, in pertinent part, the veteran's 
claims of service connection for left ear otitis media/otitis 
externa and for hearing loss in the left ear.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. §§ 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2007).  Because the veteran did not appeal this 
decision, the July 1990 RO decision became final.

The claims of service connection for left ear otitis 
media/otitis externa and for hearing loss in the left ear may 
be reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen his previously denied claims of service 
connection for left ear otitis media/otitis externa and 
hearing loss in the left ear on a VA Form 21-4138 that was 
received at the RO on September 20, 2004.  New and material 
evidence is defined by regulation, see 38 C.F.R. § 3.156, 
which VA amended in 2001.  See 66 Fed. Reg. 45620- 45632 
(August 29, 2001).  The amended version of 38 C.F.R. 
§ 3.156(a), however, is applicable only to claims filed on or 
after August 29, 2001.  Because the veteran filed this 
application to reopen his claims of service connection for 
left ear otitis media/otitis externa and for hearing loss in 
the left ear on September 20, 2004, the amended version of 
38 C.F.R. § 3.156(a) is applicable to this case.

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

With respect to the veteran's application to reopen claims of 
service connection for left ear otitis media/otitis externa 
and for hearing loss in the left ear, evidence before VA at 
the time of the prior final RO decision in July 1990 
consisted of the veteran's service medical records and his 
lay statements.  In the narrative for this rating decision, 
the RO noted that, after the veteran received treatment 
during service on one occasion for otitis media and externa 
and on one occasion for chronic draining in the left ear, 
there was no evidence of subsequent treatment and his 
separation physical examination showed a normal left ear and 
normal hearing.  The veteran also had informed VA that he had 
not been treated since active service for any left ear 
problems.  Thus, the claims were denied.

The newly submitted evidence consists of a report of private 
audiology examination by David M. Chihal, M.D., Ph.D., in 
February 2005, reports of VA audiology and ear, nose, and 
throat (ENT) examinations in May 2005, and the veteran's lay 
statements.

On private audiology examination by Dr. Chihal in February 
2005, the veteran reported in-service noise exposure to 
rifles, grenade launchers, machine guns, and a Bazooka 1.5 
rocket launcher during basic training.  "After shooting the 
rocket launcher, [the veteran] had tinnitus and hearing loss 
for days."  The veteran also reported working "in a 
warehouse around heavy equipment and machinery" and 
experiencing a burst left tympanic membrane and bleeding in 
the left ear during active service.  The veteran was not 
issued hearing protection during active service.  Following 
service, the veteran reported working "in industrial 
settings and machine shops."  Audiology findings included 
moderate noise-induced sensorineural hearing loss in the 
right ear and severe to profound noise-induced sensorineural 
hearing loss in the left ear.   The veteran's word 
recognition scores were 80 percent in the right ear "and 
could not be tested in his left ear due to the severity of 
loss."  Dr. Chihal opined that the veteran's hearing loss 
was more likely than not due to "extensive artillery and 
machinery noise exposure that he endured during his service 
in the Army."

On VA audiology examination in May 2005, the VA examiner 
stated that the veteran's results were inconsistent and not 
reliable for rating purposes.  This examiner also noted that 
the veteran's separation physical examination in September 
1966 showed his hearing was within normal limits.

On VA ENT examination in May 2005, the veteran complained of 
"at least a 10-year history of bilateral progressive hearing 
loss."  He reported that his in-service noise exposure 
consisted of training exercises with various weapons.  He 
also reported significant in-service noise exposure to heavy 
machinery while working in an Army depot.  The VA examiner 
reviewed the veteran's claims file, including his service 
medical records. Otology examination revealed both tympanic 
membranes and external auditory canals to be normal and 
intact.  There was some tympanosclerosis involving the left 
tympanic membrane anteriorly although the tympanic membrane 
was intact and showed no evidence of acute or chronic 
infection.  The VA examiner noted that the veteran's 
audiometric testing results had been both "unreliable and 
invalid" because the pure tone averages and speech reception 
thresholds did not agree.  The audiologist had reported that 
the veteran "was having cognitive issues" and it was less 
likely than not that the veteran was malingering.  The VA ENT 
examiner opined that "there is no indication that either 
permanent hearing loss or chronic otitis media or left 
chronic otitis externa occurred while on active duty."  This 
examiner stated that it was irrelevant that accurate 
audiometric testing was not possible because the veteran had 
normal audiometric thresholds at his separation from service, 
no permanent hearing loss during service, and no evidence of 
left chronic otitis externa or left chronic otitis media 
during service.  This examiner also reviewed the opinion by 
Dr. Chihal and concluded that it should be disregarded 
because it did not comport with VA standards for 
examinations.  The VA ENT examiner concluded that it was less 
likely than not that the veteran's possible hearing loss was 
related to active service.  This examiner made no diagnosis.

With respect to the veteran's application to reopen a claim 
of service connection for left ear otitis media/otitis 
externa, the Board notes that the evidence which was of 
record in July 1990 showed that the veteran's left ear was 
normal at service separation and no continuity of 
symptomatology after the veteran's one in-service treatment 
for this claimed disability.  The new evidence also shows no 
continuity of symptomatology for left ear otitis media/otitis 
externa; as the VA ENT examiner concluded in May 2005, there 
was no evidence of chronic left ear otitis media or otitis 
externa.  Although this evidence is new, in that it has not 
been submitted previously to agency adjudicators, it is not 
material to the issue of whether left ear otitis media/otitis 
externa is related to active service.  The newly submitted 
evidence does not raise a reasonable possibility that the 
veteran's claimed left ear otitis media/otitis externa may be 
related to active service, does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for left ear otitis media/otitis externa, 
and is either cumulative or redundant of the evidence of 
record at the time of the last prior final denial.  Because 
new and material evidence has not been received, the Board 
finds that the previously denied claim of service connection 
for left ear otitis media/otitis externa is not reopened.

With respect to the veteran's application to reopen a claim 
of service connection for hearing loss in the left ear, the 
Board notes that the evidence which was of record at the time 
of the last final denial in July 1990 did not show post-
service treatment for this disability.  The veteran now has 
submitted such evidence.  The newly submitted evidence also 
shows that there may be a causal relationship between the 
veteran's current hearing loss in the left ear and active 
service.  Such information must be presumed credible for the 
purposes of reopening the veteran's service connection claim 
for hearing loss in the left ear.  See Justus, 3 Vet. App. 
at 513.  Because the newly submitted evidence raises a 
reasonable possibility that the veteran's hearing loss in the 
left ear may be related to active service, the Board finds 
that this evidence is new and material.  This evidence was 
not previously submitted to agency decision makers, relates 
to an unestablished fact necessary to substantiate the claim 
of service connection for hearing loss in the left ear, and 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial.  

New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim 
for service connection for hearing loss in the left ear is 
reopened.

Having determined that new and material evidence has been 
received to reopen the veteran's claim of service connection 
for hearing loss in the left ear, the Board must adjudicate 
this claim on the merits.  Because the veteran also claims 
that he incurred hearing loss in the right ear, the Board 
will adjudicate both of these claims as a claim of service 
connection for bilateral hearing loss.  The veteran also 
contends that he incurred tinnitus and a left knee disability 
during active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases, including arthritis and sensorineural hearing loss, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309(a).  

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater or where the auditory thresholds for at least three 
of these frequencies are 26 dB or greater or when speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

A review of the veteran's service medical records indicates 
that he denied any relevant medical history at his enlistment 
physical examination in February 1964.  Clinical evaluation 
of his ears was normal.  The veteran's pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
-10
-5
-10
LEFT
10
10
0
15
20

On an undated audiogram in the veteran's service medical 
records, his pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
X
0
LEFT
25
25
35
X
30

On outpatient treatment on June 18, 1965, the veteran's left 
ear was draining serous material.  The impression was left 
serous otitis media.  

On outpatient treatment on June 22, 1965, the veteran's right 
tympanic membrane was clear.  The left tympanic membrane was 
hardly seen secondary to exudate in the ear canal.  The 
impression was external otitis media.  

The next day, an audiogram showed 25 decibels across the 
sound spectrum.  The in-service examiner noted that there was 
a question whether this "appears to be nerve deafness rather 
than conductive" hearing loss.  The veteran's ear canal 
appeared better but his ear drum was opaque white.  He was 
referred for an ENT consult.  The ENT consult request notes a 
provisional diagnosis of chronic otitis media and externa 
with perforated tympanic membrane.  

On ENT consultation in November 1965, it was noted that the 
veteran had a chronic draining of the left ear.  

On outpatient treatment in October 1966, the veteran 
complained of episodes of his knee giving way on prolonged 
standing.  

On separation physical examination in September 1966, it is 
unclear whether the veteran reported a medical history of 
ear, nose, or throat trouble as there appears to be notations 
under both of the boxes marked "Yes" and "No" on the 
medical history report form.  The in-service examiner noted 
that the veteran's history included "running ears-none 
now."  Clinical evaluation of his ears was normal.  The 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
X
10
LEFT
0
0
0
X
5

A review of the veteran's DD Form 214 shows that his military 
occupational specialty (MOS) was storage specialist.

On VA outpatient treatment in January 2004, the veteran's 
complaints included knee osteoarthritis.  Physical 
examination showed an antalgic gait, walking with the 
assistance of a cane, left knee with mild effusion, 
tenderness to palpation along the joint line and 
infrapatellar area, very tender and mildly warm along the 
anserine area, and crepitus.  X-rays showed moderate 
degenerative joint changes in the left knee that were of 
stable appearance, predominantly involving the medial 
tibiofemoral joint compartment.  The assessment included 
severe left knee osteoarthritis.

X-rays of the left knee in February 2004 showed severe 
degenerative joint disease with narrowing of the medial 
compartment and prominent marginal osteophytes, no joint 
fluid or chondrocalcinosis, and patellar spurring.

In April 2004, the veteran's complaints included worsening 
knee pain and an inability to climb stairs.  Physical 
examination showed an antalgic gait favoring the left knee.  
X-rays of the left knee showed severe degenerative joint 
disease with narrowing of the medial compartment and 
prominent marginal osteophytes, no joint fluid or 
chondrocalcinosis, and patellar spurring.  The assessment 
included severe osteoarthritis of the knee.

In January 2005, the veteran complained of medial left knee 
pain.  His history included "an ongoing problem with 
arthritis in his left knee."  Physical examination showed 
approximately 115 degrees of flexion in the left leg and 
approximately 10 degrees of extension.  The left knee also 
was stable.  X-rays showed some varus deformity of the left 
knee which caused bending of the left leg inward.  A magnetic 
resonance imaging (MRI) scan of the left knee showed 
extensive osteophytic degenerative changes of the left knee 
with almost complete degeneration of the medial meniscus and 
a Baker's cyst.

As noted above, following private audiology examination in 
February 2005, Dr. Chihal concluded that the veteran had 
moderate noise induced sensorineural hearing loss in his 
right ear and severe to profound noise induced sensorineural 
hearing loss in his left ear.  Dr. Chihal also opined that 
the veteran's hearing loss was more likely than not due to 
"the extensive artillery and machinery noise exposure that 
[the veteran] endured during his service in the Army."

Also as noted above, the VA audiologist was unable to provide 
the veteran's pure tone thresholds on VA examination in May 
2005  because the veteran's audiometric testing results were 
inconsistent and not reliable for rating purposes.

Following VA ENT examination in May 2005, which included a 
review of the veteran's claims file, including his service 
medical records and post-service treatment records, the VA 
ENT examiner opined that, although he could not provide a 
diagnosis, it was less likely than not that the veteran's 
possible hearing loss was related to active service.  

On VA outpatient treatment in September 2005, the veteran had 
no acute complaints.  His history included bilateral knee 
pain, left worse than right.  X-rays showed moderate to 
severe narrowing of the medial compartment on the left knee.  
An MRI scan was consistent with significant degenerative loss 
of the meniscus of the medial aspect of the left knee but 
there did not appear to be any tears or any ligament problems 
or loose bodies.  Objective examination showed a varus 
deformity in the left knee, minimal medial joint line 
tenderness, and no effusion.  The assessment was moderate to 
severe degenerative joint disease of the left knee with 
significant narrowing of the medial compartment, although 
there probably was not quite bone on bone contact at this 
point.  

On VA joints examination in February 2006, the veteran 
complained of continued left knee pain, intermittent knee 
swelling, and giving way at least once a month.  The VA 
examiner reviewed the veteran's claims file, including his 
service medical records.  The veteran reported that he 
developed left knee pain during basic training and again 
during training exercises during active service.  Following 
service separation, the veteran reported working in machinery 
maintenance and then unloading boxcars and driving trucks.  
Physical examination of the left knee showed a scar in an 
angular direction on the anterior surface of the knee that 
was well-healed, a range of motion from 0 to 95 degrees which 
produced pain, slight fluid in the knee, medial tenderness 
with slight crepitus on flexion, and no laxity.  The VA 
examiner stated that there was no additional limitation of 
motion following repetitive use and no additional limitation 
of motion during flare-up of left knee pain.  There was some 
weakness of the left leg but no excessive fatigability, 
incoordination, or instability.  The VA examiner opined that 
it was less likely than not that the veteran's current left 
knee problem was due to the knee symptoms documented in 
active service.  The impression was degenerative joint 
disease of the left knee with knee pain, decreased range of 
motion, and moderate to severe disability with progression.

The Board finds that the evidence is against supports service 
connection for bilateral hearing loss.  Although the three 
audiometric examinations during service do not show hearing 
disability as defined by 38 C.F.R. § 3.385, they show a 
worsening of hearing acuity between service entrance and 
service separation.  Further, at the time of the undated 
audiogram, a measurement was not taken at 3000 Hertz.  Both 
the 1000 and 2000 Hertz frequencies revealed pure tone 
thresholds greater than 26 decibels.  There is certainly a 
chance that if the pure tone threshold at 3000 Hertz would 
have also been greater than 26 decibels, thus providing 
evidence of a chronic disability during service.  In any 
event, in light of the evidence showing a worsening in 
service, along with Dr. Chihal's nexus opinion, the Board 
finds that the evidence supports service connection.  
Regarding the VA examiner's dismissal of Dr. Chihal's opinion 
because it was not conducted pursuant to Compensation and 
Pension examination standards, Dr. Chihal merely provided a 
nexus opinion regarding the veteran's current hearing loss.  
His examination was not pursuant to a rating to be assigned.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
tinnitus.  There is no evidence of complaints of or treatment 
for tinnitus at any time during or after active service.  
More importantly, there is no evidence of any current 
disability due to tinnitus which could be related to active 
service.  In fact, the veteran specifically denied 
experiencing tinnitus on VA ENT examination in May 2005.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of current disability.

The only evidence in support of the veteran's service 
connection claim for tinnitus are his lay statements.  As 
noted above, however, the veteran's lay statements are 
entitled to no probative value.  See Bostain, 11 Vet. App. 
at 127, and Routen, 10 Vet. App. at 186.  Absent evidence of 
current disability due to tinnitus which could be related to 
active service, the Board finds that service connection for 
tinnitus is not warranted.  

Finally, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for a left knee disability.  The veteran's service medical 
records show that he was treated on one occasion for a 
complaint that his (unidentified) knee was giving way on him.  
Otherwise, the veteran's service medical records show no 
complaints of or treatment for any left knee problems during 
active service and his left knee was normal at service 
separation.  Following service separation, it appears that 
the veteran first was treated for left knee complaints in 
January 2004, or more than 37 years after his service 
separation in November 1966, when he was diagnosed with 
severe osteoarthritis of the left knee.  See Maxson, 230 F.3d 
at 1333.

The post-service treatment records show continuing treatment 
for left knee osteoarthritis.  Following VA examination in 
February 2006, which included a review of the veteran's 
claims file and a thorough physical examination of the 
veteran's left knee, the VA examiner opined that it was less 
likely than not that the veteran's current degenerative joint 
disease of the left knee was related to active service.  

The remaining evidence in support of the veteran's service 
connection claim for a left knee disability are his lay 
statements.  As noted above, however, the veteran's lay 
statements are entitled to no probative value.  See Bostain, 
11 Vet. App. at 127, and Routen, 10 Vet. App. at 186.  Absent 
objective medical evidence relating the veteran's current 
left knee degenerative joint disease to active service, the 
Board finds that service connection for a left knee 
disability is not warranted.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).










	(CONTINUED ON NEXT PAGE)



ORDER

As new and material evidence has not been received, the claim 
of service connection for left ear otitis media/otitis 
externa is not reopened.

As new and material evidence has been received, the claim of 
service connection for hearing loss in the left ear is 
reopened; to this extent only, the appeal is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is denied.

Service connection for a left knee disability is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


